Exhibit 10.1 AEHR TEST SYSTEMS COMMON STOCK PURCHASE AGREEMENT This Common Stock Purchase Agreement (the “ Agreement ”) is made as of November 24, 2014, by and among Aehr Test Systems (the “ Company ”), a California corporation, and each of the investors set forth on Exhibit A attached hereto (the “ Investors ”). RECITALS A.The Company has authorized the issuance and sale to certain accredited investors of an aggregate of up to $2.6 million of shares of the Company’s Common Stock, par value $.01 per share (the “ Common Stock ”) at the purchase price as set forth in Section 1(a) below. B.The Investors desire to purchase and the Company desires to issue and sell shares of Common Stock on the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants herein contained and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
